DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant claims a prepreg sheet as recited in claim 1.  Also, Applicant claims a unit layer as recited in claim 6.  A method form manufacturing a prepreg sheet is recited in claim 7.  
	The closest prior art, Butler et al., U.S. Pre Grant Publication 2015/0030803, teaches a composite laminate comprising a layup of multiple plies of unidirectional fiber reinforced resin tows having a gap between adjacent tows wherein the gaps have varying widths.  Butler discloses that the composite layer is cured wherein each of the plurality of plies can include carbon fiber epoxy or other thermoset or a fiber reinforced thermoplastic.  Butler fails to teach or suggest that the width of the gap being from 0.1% to 10% of the width of the adjacent prepreg tapes whichever is narrower.  Also, Butler fails to teach or suggest that in a temperature rising viscosity measurement in which the matrix resin composition is subjected to temperature rising at 2.0 °C/minute, a lowermost viscosity is from 0.3 Pa s to 20 Pa s.

	In summary, claims 1 and 3-19 are allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786